Matter of April M. B. (Phyllis B.) (2019 NY Slip Op 05975)





Matter of April M. B. (Phyllis B.)


2019 NY Slip Op 05975


Decided on July 31, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
BETSY BARROS, JJ.


2018-02060
 (Docket Nos. N-1667-15, N-1668-15, N-508-17, N-509-17)

[*1]In the Matter of April M. B. (Anonymous), appellant. Westchester County Department of Social Services, petitioner-respondent; Phyllis B. (Anonymous), et al., respondents.


Risa Kass, Tarrytown, NY, attorney for the child, the appellant.
John M. Nonna, County Attorney, White Plains, NY (Linda Trentacoste and David H. Chen of counsel), for petitioner-respondent.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 10, the subject child appeals from an order of disposition of the Family Court, Rockland County (Rachel E. Tanguay, J.), dated November 24, 2017. The order of disposition, inter alia, placed the subject child in the custody of the Commissioner of the Westchester County Department of Social Services for a period of six months.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Where an order of disposition has expired by its own terms, an appeal therefrom concerning the disposition is academic (see Matter of Naphtali A. [Winifred A.], 165 AD3d 781, 783; Matter of Denise V.E.J. [Latonia J.], 163 AD3d 667, 669; Matter of Christopher D.B. [Lorraine H.], 157 AD3d 944, 948; Matter of Michael B. [Samantha B.], 130 AD3d 619, 620; Matter of Kyanna T. [Winston R.], 99 AD3d 1011, 1013; Matter of Chaim R. [Keturah Ponce R.], 94 AD3d 1127, 1129; Matter of Alexis C., 27 AD3d 646). Here, the order of disposition appealed from explicitly expired in six months, i.e., in May 2018. Accordingly, the appeal must be dismissed as academic.
SCHEINKMAN, P.J., HINDS-RADIX, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court